Judgment, Supreme Court, New York County (Bonnie G. Wittner, J., at plea; Bruce Allen, J., at sentence), rendered October 21, 2003, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The amelioration doctrine does not apply where, as here, a defendant was sentenced before the new law’s effective date (People v Utsey, 7 NY3d 398 [2006]). Concur—Buckley, EJ., Tom, Saxe, Sullivan and McGuire, JJ.